Exhibit 10.42
July 14, 2008
Via Email
Gary Evans
Investment Hunter LLC
1048 Texan Trail
Grapevine, Texas 76051

         
 
  Re:   Notice of Extension
Convertible Promissory Note dated March 1, 2008
Investment Hunter, LLC

Dear Mr. Evans
Pursuant to paragraph “3” of the aforementioned promissory note, Ecology
Coatings (the “Company) does hereby elect to extend the term of the note until
June 30, 2008. In connection therewith, the Company has issued Investment Hunter
LLC an option to purchase Fifteen Thousand (15,000) shares of the Company’s
common stock. That option grant is included herein for your review and
consideration. Please execute and return at your earliest convenience.
Thank you for your time in addressing this matter.
Yours very truly,
Adam S. Tracy, Esq.
Vice President, General Counsel & Secretary
cc
Richard D. Stromback
enc (1)

